NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 09-4042


                           UNITED STATES OF AMERICA

                                             v.

                                  JARROD A. ROSS,
                                          Appellant


                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                       (D.C. Criminal No. 1-06-cr-00003-002)
                    District Judge: Honorable Sean J. McLaughlin


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     June 4, 2010

       Before: AMBRO, CHAGARES, and VAN ANTWERPEN, Circuit Judges.

                                  (Filed _June 7, 2010)




                              OPINION OF THE COURT


VAN ANTWERPEN, Circuit Judge.

      Jarrod A. Ross (“Ross”) appeals his sentence imposed by the United States District

Court for the Western District of Pennsylvania. Because we conclude that the District

Court’s sentence was procedurally and substantively reasonable, we will affirm.
                                              I.

       Because we write solely for the parties, we offer only a brief recitation of the facts

to provide context.

       On May 24, 2006, Ross pled guilty to a one-count indictment for conspiring to rob

a bank in violation of 18 U.S.C. § 2113(a). The District Court imposed a sentence of

twenty-one months’ imprisonment to be followed by three years of supervised release.1

Ross was released to supervision in June 2007 and, by March 2008, Ross’s probation

officer had filed a Petition on Supervised Release charging several release violations.

Ross failed to appear at the hearing and the District Court issued a bench warrant. At a

subsequent hearing, which Ross attended, the District Court revoked Ross’s supervised

release and imposed a sentence of six-months’ imprisonment to be followed by an

additional thirty months of supervised release. Ross was released in October 2008 and,

by April 2009, his probation officer had filed a second Petition on Supervised Release

alleging substantially similar violations of the terms of release. Ross again failed to

appear for the scheduled hearing date and the District Court again issued a bench warrant.

       On October 1, 2009, Ross appeared before the District Court for sentencing. The

District Court heard argument from the parties and acknowledged receipt of a letter from

Ross. He did not dispute that he had violated the terms of his release; instead, he




   1
      We affirmed Ross’s original sentence in an earlier appeal. United States v. Ross,
No. 06-4148, 2008 U.S. App. LEXIS 13243, at *2 (3d Cir. June 23, 2008).

                                              2
requested a sentence at the top of the Guidelines range and below the statutory maximum

based on the nature of his release violations and his personal circumstances. The court

imposed a sentence of eighteen months’ imprisonment with no supervised release.2 Ross

timely appealed this sentence.

                                            II.

       The District Court had subject matter jurisdiction under 18 U.S.C. § 3231 and the

authority to revoke supervised release under § 3583(e). We have jurisdiction pursuant to

28 U.S.C. § 1291 and 18 U.S.C. § 3742(a)(1). See United States v. Bungar, 478 F.3d 540,

542 (3d Cir. 2007). We review a sentence imposed for violations of supervised release

for reasonableness. See id. If procedurally sound, we will affirm the sentence “unless no

reasonable sentencing court would have imposed the same sentence on that particular

defendant for the reasons the district court provided.” United States v. Tomko, 562 F.3d

558, 568 (3d Cir. 2009) (en banc).

                                            III.

       We engage in a procedural and substantive review of sentences. See id. at 567.

Procedurally, the District Court must (1) correctly calculate the applicable Sentencing

Guidelines range; (2) formally rule on the motions of both parties and state on the record



   2
        The District Court imposed the maximum term of imprisonment permitted under
18 U.S.C. § 3583(e)(3) for Grade C violations of supervised release. The statutory
maximum is two years, but because the court had already sentenced Ross to six months
for his first violation of supervised release, only eighteen months remained under the
maximum.

                                             3
whether the court is granting a departure and how that departure affects the guidelines

range; and (3) consider all of the factors under 18 U.S.C. § 3553(a)3 and adequately

explain the chosen sentence in a manner that allows for meaningful appellate review of

the reasonableness of the sentence. See Gall v. United States, 552 U.S. 38, 49-50 (2007);

Tomko, 562 F.3d at 567.

       Substantively, we must be satisfied that the District Court exercised its discretion

by considering all of the § 3553(a) factors and we must also ascertain whether those

factors were reasonably applied to the circumstances of the case.4 See Tomko, 562 F.3d at

567; Bungar, 478 F.3d at 543. The record must demonstrate that the sentencing court

gave meaningful consideration to all of the § 3553(a) factors, but the court need not make

a finding for each factor if the record makes clear that the court took the factors into

account in sentencing. See United States v. Olhovsky, 562 F.3d 530, 546, 547 (3d Cir.



   3
        These factors include: (1) the nature and circumstances of the offense and the
defendant’s history; (2) the need to reflect the seriousness of the crime, adequately deter
criminal conduct, protect the public, and provide training or medical care; (3) the
available sentences; (4) the established sentencing range; (5) any pertinent sentencing
policies; (6) the need to avoid sentencing disparities; and (7) the need to provide
restitution to victims. 18 U.S.C. § 3553(a)(1)-(7).
        When the sentence is imposed for violations of supervised release, § 3583(e)
refines the statutory factors for consideration. See Bungar, 478 F.3d at 543 n.2. As such,
the sentencing court may, but need not, consider the available sentences and the need for
restitution. See 18 U.S.C. § 3583(e).
   4
       Ross bears the burden of demonstrating unreasonableness at both stages. See
Tomko, 562 F.3d at 567. There is no presumption of reasonableness even if the sentence
is within the Guidelines range. United States v. Cooper, 437 F.3d 324, 329-30, 331-32
(3d Cir. 2006).

                                              4
2009). Further, we will affirm if we are convinced that the final sentence, wherever it

may lie within the statutory range, was premised upon appropriate and judicious

consideration of the relevant factors in light of the circumstances of the case.5 Bungar,

478 F.3d at 563 (citing United States v. Schweitzer, 454 F.3d 197, 204 (3d Cir. 2006)).

       It is clear to us from the record that the District Court followed the procedural

guidelines and gave more than meaningful consideration to the relevant § 3553(a) factors.

Moreover, the court did not abuse its discretion by imposing a sentence of eighteen-

months’ imprisonment. Ross takes particular issue with the court’s finding that he was

“not superviseable,” and contends the court failed to consider his personal circumstances.

He relies primarily on our decision in Olhovsky, 562 F.3d 530, for this latter point.

       First, based on his record of repeated violations, the court did not clearly err in

agreeing with the Government that Ross is “not superviseable.” See Tomko, 562 F.3d at

567-68 (stating that sentencing court abuses its discretion if it relies on a clearly

erroneous finding of fact). Second, the court explicitly acknowledged that it read and

reflected on Ross’s letter, which laid out the personal circumstances he contends the court

failed to consider. See also Bungar, 478 F.3d at 546 (“[A] district court’s failure to give

mitigating factors the weight a defendant contends they deserve [does not] render[] the

sentence unreasonable.”).



   5
       Ross has appealed only the procedural and substantive reasonableness of his
sentence. Therefore, we will focus exclusively on those elements. See Olhovsky, 562
F.3d at 546-47.

                                               5
       Finally, our decision in Olhovsky does not compel a different result in this case

because a thorough review of the record reveals the District Court performed the requisite

consideration of the sentencing factors and does not suggest the court ignored or over-

emphasized any factors. See Olhovsky, 562 F.3d at 547. Moreover, we do not read the

sentencing transcript to reveal “that the district court was so appalled by the offense that it

lost sight of the offender.” See id. at 549. Rather, if anything, the District Court was

appalled by Ross’s history of violations and refusal to comply with the terms of his

supervised release, as well as his repeated breaches of the court’s trust. See United States

v. Dees, 467 F.3d 847, 853 (3d Cir. 2006) (“[T]he theory behind sanctioning violations of

supervised release is to sanction primarily the defendant’s breach of trust, while taking

into account, to a limited degree, the seriousness of the underlying violation and the

criminal history of the violator.” (quotations omitted)). In this instance, we are satisfied

that the District Court focused on the individual offender rather than just the offense. See

Olhovsky, 562 F.3d at 549.

                                             IV.

       For the foregoing reasons, we will affirm the District Court’s judgment of

conviction and sentence.




                                              6